          Case 5:17-cv-00072-BLF Document 681 Filed 07/31/20 Page 1 of 10




 1   Juanita R. Brooks (CA SBN 75934)              D. Stuart Bartow (CA SBN 233107)
     brooks@fr.com                                 dsbartow@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)              Nicole E. Grigg (CA SBN 307733)
     denning@fr.com                                negrigg@duanemorris.com
 3
     Frank J. Albert (CA SBN 247741)               DUANE MORRIS LLP
 4   albert@fr.com                                 2475 Hanover Street
     FISH & RICHARDSON P.C.                        Palo Alto, CA 94304-1194
 5   12390 El Camino Real, Suite 100               Telephone: 650.847.4146
     San Diego, CA 92130                           Facsimile: 650.847.4151
 6   Telephone: (858) 678-5070 / Fax: (858) 678-
     5099                                          Additional attorneys on signature page
 7

 8   Additional attorneys on signature page        Attorneys for Defendant
                                                   CISCO SYSTEMS, INC.
 9   Attorneys for Plaintiff
     FINJAN, INC.
10

11

12                                UNITED STATES DISTRICT COURT

13                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

14   FINJAN, INC., a Delaware Corporation,             Case No. 5:17-cv-00072-BLF-SVK

15                   Plaintiff,                        JOINT MOTION FOR LEAVE TO
                                                       AMEND PROPOSED JOINT PRETRIAL
16         v.                                          STATEMENT
17
     CISCO SYSTEMS, INC., a California                 Date: September 10, 2020
18   Corporation,                                      Time: 9:00 a.m.
                                                       Hon. Beth Labson Freeman
19                   Defendant.                        Ctrm: 3, 5th Floor
20

21

22

23

24

25

26

27

28

                                              Case No. 5:17-cv-00072-BLF-SVK
       JOINT MOTION FOR LEAVE TO AMEND PROPOSED JOINT PRETRIAL STATEMENT
             Case 5:17-cv-00072-BLF Document 681 Filed 07/31/20 Page 2 of 10




 1   I.       INTRODUCTION
 2            Pursuant to Civil Local Rules 7-1 and 7-12 and Section IV.A.4 of this Court’s Standing

 3   Order Re Civil Cases, Plaintiff Finjan, Inc. (“Finjan”) and Defendant Cisco Systems, Inc. (“Cisco”)

 4   jointly move this Court for leave to file an amended proposed joint pretrial statement limited to

 5   minor supplementation of the parties’ joint exhibit list, respective exhibit lists, and deposition

 6   designations. No other amendment or supplementation to the proposed joint pretrial statement is

 7   requested at this time. Good cause exists for the parties’ requested leave. First, the parties’

 8   requested amendment includes supplements to exhibit lists and deposition designations that are

 9   narrowly tailored in scope. See Exhs. 1-4 (Appx. C-1, C-2, C-3, D). Finjan, however, notes its

10   objection to Cisco’s inclusion of proposed exhibits (Nos. 2843-2872) related to Finjan’s recent

11   agreement to be acquired by Fortress Investment Group LLC affiliates CFIP Goldfish Holdings

12   LLC and CFIP Goldfish Merger Sub Inc. (“Fortress affiliates”) as it has no relevance to any disputed

13   issue in the case and would cause undue prejudice to Finjan. Second, the parties’ requested

14   amendment is consistent with the Court’s guidance at the May 26, 2020 status conference for the

15   parties to work together with respect to pretrial statement supplements. And third, the timing of the

16   parties’ joint motion for leave comes more than 11 weeks away from the start of trial, which is

17   currently slated to begin on October 19, 2020. It further comes prior to the entry of a final joint

18   pretrial statement by the Court. The parties therefore respectfully request that the Court grant them

19   leave to file an amended proposed joint pretrial statement.

20   II.      BACKGROUND
21            On April 16, 2020, the parties filed the proposed joint pretrial statement (Dkt No. 547) with

22   appendices that included the parties’ joint exhibit list (Exh. 1 (Appx. C-1)), Finjan’s exhibit list
23   (Exh. 2 (Appx. C-2)), Cisco’s exhibit list (Exh. 3 (Appx. C-3)), and Finjan’s deposition designations

24   (Exh. 4 (Appx. D)). See Dkt No. 547-3-6, 547-8. At the time the parties filed the proposed joint
25   pretrial statement, trial was scheduled to commence on June 1, 2020. On April 30, 2020, the Court

26   held a pretrial conference with the parties in which the trial date was discussed in light of the ongoing
27   COVID-19 pandemic. On May 1, 2020, the Court confirmed that the first day of trial will commence

28   on June 22, 2020, three weeks later than originally scheduled. See Dkt No. 595 (Minute Entry). On

                                            1        Case No. 5:17-cv-00072-BLF-SVK
           JOINT MOTION FOR LEAVE TO AMEND PROPOSED JOINT PRETRIAL STATEMENT
          Case 5:17-cv-00072-BLF Document 681 Filed 07/31/20 Page 3 of 10




 1   May 15, 2020, Finjan filed a motion for leave to supplement its pretrial exhibit list. See Dkt. No.

 2   628. On May 26, 2020, the Court held a status teleconference with the parties regarding trial in

 3   view of the ongoing COVID-19 pandemic resulting in trial being reset for October 19, 2020. During

 4   the teleconference with respect to supplementation of the proposed joint pretrial statement, the Court

 5   urged the parties “to talk about it and see what you can work out so that it’s just easier on everyone.”

 6   Exh. 5 (05/26/2020 Hearing Tr. at 10:8-16). In light of the Court’s guidance, counsel for the parties

 7   diligently met and conferred on multiple occasions in accordance with Civil Local Rule 37-1(a) to

 8   discuss mutual supplementation, devising a schedule for accomplishing the requisite exchanges, and

 9   filing of the instant joint motion requesting leave.

10           Since the parties’ May 26, 2020 status teleconference with the Court, Finjan announced that

11   it was in the process of being acquired by CFIP Goldfish Holdings LLC and CFIP Goldfish Merger

12   Sub Inc. During the course of the parties’ communications, Cisco asked Finjan, within days of the

13   announced acquisition, to supplement under Federal Rule of Civil Procedure 26(e) its responses to

14   certain discovery requests with information and/or documents regarding Finjan’s then-pending

15   acquisition. During a meet and confer on this issue, Finjan informed Cisco, among other things,

16   that any non-public information would likely be privileged. Following this meeting and the

17   exchange of additional written communications setting forth Cisco’s position and Finjan’s

18   objections, Cisco informed Finjan that it would rely on the public documents and information related

19   to the acquisition in order to avoid burdening this Court with a discovery dispute. Exh. 6 (7/15/2020

20   E-mail Communication). Cisco will shortly file a motion for leave to supplement Dr. Becker’s

21   damages report related to Fortress affiliates’ acquisition of Finjan, which will address how the

22   acquisition is relevant, good cause for the supplement, and the lack of prejudice to Finjan. Finjan

23   intends to oppose Cisco’s motion for leave to supplement Dr. Becker’s report.

24           It is Finjan’s position, which was previously communicated to Cisco, that any information

25   regarding this acquisition, including publicly available information, is irrelevant to any of the

26   pending claims or defenses at issue and is unduly prejudicial to Finjan. It is further Finjan’s position

27   that, to the extent Cisco alleges that this acquisition is relevant to its damages position, it is not and

28   would not have been a consideration of the parties at the hypothetical negotiation, nor would the

                                        2        Case No. 5:17-cv-00072-BLF-SVK
       JOINT MOTION FOR LEAVE TO AMEND PROPOSED JOINT PRETRIAL STATEMENT
             Case 5:17-cv-00072-BLF Document 681 Filed 07/31/20 Page 4 of 10




 1   “book of wisdom” apply in light of the unprecedented effect of the ongoing COVID-19 global

 2   pandemic on businesses. Moreover, introduction of such facts now would unduly prejudice Finjan

 3   as they stand to mislead the jury and potentially cause further delay in adjudicating this 3-year case.

 4   Finjan thus objects to Cisco’s inclusion of Ex. Nos. 2843-2872 in its proposed supplement to Exh.

 5   3 (Appendix C-3) and will request briefing and a hearing on those objections should Cisco attempt

 6   to admit them at trial.

 7             It is Cisco’s position, which was previously communicated to Finjan, that information

 8   regarding this acquisition is highly relevant to damages, is well within the scope of the “book of

 9   wisdom”, and is not unduly prejudicial to Finjan. These issues will be fully addressed in Cisco’s

10   motion for leave, as referenced above.

11   III.      GOOD CAUSE EXISTS FOR LEAVE TO AMEND THE PROPOSED PRETRIAL
12             STATEMENT
13             To amend the proposed joint pretrial statement that was filed in accordance with the Court’s
14   Scheduling and Standing Orders, the parties must demonstrate good cause and obtain leave of the
15   Court. See J. Freeman Standing Order Re Civil Jury Trials at Section III.B.4; Fed. R. Civ. P. 16(b).
16   Good cause exists for the parties’ requested leave to file an amended pretrial statement. First, the
17   parties’ requested amendment includes supplements that are narrowly tailored. Courts often grant
18   requests for leave to amend pretrial statements where the proposed amendment is limited, such as
19   the case here. See, e.g., Xiong v. Lincoln Nat'l Life Ins. Co., NO. Civ. 2:08-345 WBS JFM, 2009

20   U.S. Dist. LEXIS 100786, *3-4, 6 (Oct. 16, 2009 E.D. Cal.) (granting motion to amend pretrial order
21   with limited supplement to exhibit list). The parties’ supplemental joint exhibit list identifies the
22   five patents-in-suit in an effort to promote efficiency at trial. Exh. 1 (Appx. C-1). Finjan’s
23   supplemental exhibit list identifies 36 documents for affirmative use related to key issues in dispute
24   between the parties, such as Finjan’s history, the relationship between Finjan and Cisco, damages,
25   and validity. Finjan’s proposed supplements to its exhibit list are Exhibit Nos. 1136-1171.1 Exh. 2
26
     1
         Finjan incorporates by reference its discussion of the relevance of these exhibits as stated in its
27
     previous Motion for Leave to Supplement its Exhibit List (Dkt. No. 628). Finjan further notes that
28

                                           3        Case No. 5:17-cv-00072-BLF-SVK
          JOINT MOTION FOR LEAVE TO AMEND PROPOSED JOINT PRETRIAL STATEMENT
          Case 5:17-cv-00072-BLF Document 681 Filed 07/31/20 Page 5 of 10




 1   (Appx. C-2). Cisco’s supplemental exhibit list identifies 35 documents for affirmative use related

 2   to source code, non-infringement, damages, and Fortress affiliates’ acquisition of Finjan. Cisco’s

 3   proposed supplements to its exhibit list are Exhibit Nos. 2838-2872. Exh. 3 (Appx. C-3). The

 4   parties have exchanged objections and objection responses to these supplemental exhibits. Finjan

 5   has objected to each of Cisco’s proposed exhibits related to Finjan’s acquisition and reiterates such

 6   objections here, as discussed above. In addition to supplemental exhibit lists, Finjan seeks to amend

 7   the proposed joint pretrial statement with a limited supplement to its deposition designations, which

 8   Cisco does not oppose. See Exh. 4 (Appx. D). Cisco presently does not seek to supplement its

 9   deposition designations. The parties have further agreed to allow for the correction of scrivener’s

10   errors within the deposition designations that may be discovered as the parties are finalizing

11   designations shortly before or during trial.

12            The parties’ requested leave to file an amended pretrial statement is further supported by

13   good cause as it is consistent with the Court’s guidance at the May 26, 2020 status conference. As

14   the Court urged, the parties have worked diligently since the status conference to discuss the scope

15   of their proposed supplements and to limit the scope of any disputes. See Exh. 5 (05/26/2020

16   Hearing Tr. at 10:8-16).

17            Finally, good cause is further supported by the timing of the parties’ joint motion for leave

18   in view of the start of trial. The parties request comes more than 11 weeks away from the start of

19   trial, which is currently slated to begin on October 19, 2020. Cf. Insite Vision Inc. v. Sandoz, Inc.,

20   783 F.3d 853, 864-65 (Fed. Cir. 2015) (affirming district court’s denial of party’s motion to modify

21   a pretrial order when the motion was filed “on the eve of trial.”). The parties’ request follows

22   diligent efforts to amend the proposed joint pretrial statement in timely manner in an effort to

23   alleviate any burden on the Court. The timing of the parties’ filing allows for sufficient time for the

24   Court’s consideration prior to any future status or pretrial conferences between the Court and the

25   parties. The parties’ request also comes prior to the entry of a final pretrial statement by the Court,

26

27
     if this motion is granted, its previous motion can be denied as moot, as set forth in the proposed
28
     order.
                                        4        Case No. 5:17-cv-00072-BLF-SVK
       JOINT MOTION FOR LEAVE TO AMEND PROPOSED JOINT PRETRIAL STATEMENT
           Case 5:17-cv-00072-BLF Document 681 Filed 07/31/20 Page 6 of 10




 1   modifications of which are subject to a demonstration of “manifest injustice” under Fed. R. Civ. P.

 2   16(e). Courts routinely grant motions for leave to amend or supplement that come prior to the

 3   Court’s entry of a final pretrial order. See Hoffman v. Lassen Adult Det. Facility, No. 2:15-cv-1558

 4   JAM KJN P, 2018 U.S. Dist. LEXIS 42948, *3-5 (Mar. 15, 2018 E.D. Cal.) (granting Plaintiff’s

 5   request to supplement exhibit list when the exhibits were identified prior to the pretrial order being

 6   issued).

 7   IV.    CONCLUSION
 8          The Court has not yet issued a final joint pretrial statement and the parties are 11 weeks away

 9   from the first day of trial, October 19, 2020. Moreover, the parties’ request for leave to amend the

10   proposed joint pretrial statement is consistent with the Court’s guidance for the parties to work

11   together regarding supplementation and presents narrowly tailored supplements to the proposed

12   joint pretrial statement. The parties thus respectfully submit good cause exists and that their motion

13   for leave be granted.

14

15    Dated: July 31, 2020                               Respectfully Submitted,

16                                                       FISH & RICHARDSON P.C.
17                                                       By: /s/ Megan A. Chacon
18                                                       Juanita R. Brooks (CA SBN 75934)
                                                         brooks@fr.com
19                                                       Roger A. Denning (CA SBN 228998)
                                                         denning@fr.com
20                                                       Frank J. Albert (CA SBN 247741)
                                                         albert@fr.com
21                                                       Megan A. Chacon (CA SBN 304912)
22                                                       chacon@fr.com
                                                         K. Nicole Williams (CA SBN 291900)
23                                                       nwilliams@fr.com
                                                         Oliver J. Richards (CA SBN 310972)
24                                                       ojr@fr.com
                                                         Jared A. Smith (CA SBN 306576)
25                                                       jasmith@fr.com
26                                                       Tucker N. Terhufen (CA SBN 311038)
                                                         terhufen@fr.com
27                                                       12390 El Camino Real, Suite 100
                                                         San Diego, CA 92130
28                                                       Phone: (858) 678-5070 / Fax: (858) 678-5099

                                        5        Case No. 5:17-cv-00072-BLF-SVK
       JOINT MOTION FOR LEAVE TO AMEND PROPOSED JOINT PRETRIAL STATEMENT
         Case 5:17-cv-00072-BLF Document 681 Filed 07/31/20 Page 7 of 10




 1
                                            Aamir Kazi (Admitted Pro Hac Vice)
 2                                          kazi@fr.com
                                            Alana C. Mannige (CA SBN 313341)
 3
                                            mannige@fr.com
 4                                          1180 Peachtree Street NE, 21st Floor
                                            Atlanta, GA 30309
 5                                          Phone: (404) 892-5005 / Fax: (404) 892-5002
 6                                          Attorneys for Plaintiff FINJAN, INC.
 7

 8
     Dated: July 31, 2020                   Respectfully Submitted,
 9
                                            DUANE MORRIS LLP
10
                                            By: /s/ Alice E. Snedeker
11                                          D. Stuart Bartow (CA SBN 233107)
12                                          dsbartow@duanemorris.com
                                            Nicole E. Grigg (CA SBN 307733)
13                                          negrigg@duanemorris.com
                                            2475 Hanover Street
14                                          Palo Alto, CA 94304-1194
                                            Telephone: 650.847.4146
15                                          Facsimile: 650.847.4151
16
                                            L. Norwood Jameson (admitted pro hac vice)
17                                          Email: wjameson@duanemorris.com
                                            Matthew C. Gaudet (admitted pro hac vice)
18                                          Email: mcgaudet@duanemorris.com
                                            Robin L. McGrath (admitted pro hac vice)
19                                          Email: rlmcgrath@duanemorris.com
20                                          David C. Dotson (admitted pro hac vice)
                                            Email: dcdotson@duanemorris.com
21                                          John R. Gibson (admitted pro hac vice)
                                            Email: jrgibson@duanemorris.com
22                                          Jennifer H. Forte (admitted pro hac vice)
                                            Email: jhforte@duanemorris.com
23
                                            Alice E. Snedeker (admitted pro hac vice)
24                                          Email: aesnedeker@duanemorris.com
                                            1075 Peachtree Street, Ste. 2000
25                                          Atlanta, GA 30309
                                            Telephone: 404.253.6900
26                                          Facsimile: 404.253.6901
27
                                            Joseph A. Powers (admitted pro hac vice)
28                                          Email: japowers@duanemorris.com
                                            Jarrad M. Gunther (admitted pro hac vice)
                                       6        Case No. 5:17-cv-00072-BLF-SVK
      JOINT MOTION FOR LEAVE TO AMEND PROPOSED JOINT PRETRIAL STATEMENT
       Case 5:17-cv-00072-BLF Document 681 Filed 07/31/20 Page 8 of 10




 1                                        Email: jmgunther@duanemorris.com
                                          30 South 17th Street
 2                                        Philadelphia, PA 19103
                                          Telephone: 215.979.1000
 3
                                          Facsimile: 215.979.1020
 4
                                          Attorneys for Defendant
 5                                        CISCO SYSTEMS, INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      7        Case No. 5:17-cv-00072-BLF-SVK
     JOINT MOTION FOR LEAVE TO AMEND PROPOSED JOINT PRETRIAL STATEMENT
          Case 5:17-cv-00072-BLF Document 681 Filed 07/31/20 Page 9 of 10




 1                        ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)
 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from any other signatory to this document.

 4

 5                                                         /s/ Megan A. Chacon
                                                           chacon@fr.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        8        Case No. 5:17-cv-00072-BLF-SVK
       JOINT MOTION FOR LEAVE TO AMEND PROPOSED JOINT PRETRIAL STATEMENT
         Case 5:17-cv-00072-BLF Document 681 Filed 07/31/20 Page 10 of 10




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on July 31, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6                                                      /s/ Megan A. Chacon
                                                        chacon@fr.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 Case No. 5:17-cv-00072-BLF-SVK
       JOINT MOTION FOR LEAVE TO AMEND PROPOSED JOINT PRETRIAL STATEMENT
